UNITED STATES DISTRICT COURT F I L E D
FOR THE DISTRICT 0F COLUMBIA '
nov 2 a 2011

JANET HOWARD’ l Cl¢irk. U.S. Dlst`rict & Ban|iruptcy
1 Courts for the Distrlct of Columbia
Plaintiff,

v_  CivilAction No.  

REBECCA M. BLANK, Acting Secretary,,
U.S. Department of Commerce,

Defendant.

MEMORANDUM OPINION

This matter is before the Court on plaintiffs application to proceed in forma pauperis on
a pro se complaint. The Court will grant the application, and will dismiss this action with
prejudice

Plaintiff s cause of action arises from the termination of her employment with the Bureau
of Industry Security, Office of Enforcement Analysis, United States Department of Commerce,
see Compl. 1111 l, 5, 36, which allegedly occurred in violation of Title Vll of the Civil Rights Act
of 1964, as amended, see 42 U.S.C. § 2000e et seq., 42 U.S.C. § 1981, and the Age
Discrimination in Employment Act, see 29 U.S.C. § 62l et seq. Review of Court records reveals
that plaintiff in a prior civil action has challenged, unsuccessfully, her termination. See Howard
v. Locke, 729 F. Supp. 2d 85 (D.D.C. 2010) (granting as conceded defendant’s motion for
summary judgment). Under the doctrine of res jua'icata, this prior judgment on the merits of her
discrimination claims bars her from relitigating the claims. Allen v. McCurry, 449 U.S. 90, 94

(1980); I.A.M. Naf'l Pension Fund v. Ina’us. Gear Mfg. Co., 723 F.2d 944, 949 (D.C. Cir. 1983);

see Milchell v. Bannum Place of Washington, D.C., Inc., 532 F. Supp. 2d lO4, 106-07 (D.D.C.

2008). Accordingly, the Court will dismiss this action. An Order consistent with this

Memorandum is issued separately on this same date.

474/4a //L¢@d

United Sta'tes District Judge

DME: /»/,\/, /s”/ 2@/!

l\)